CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form N-1A of our report dated February 20, 2007, relating to the statement of changes in net assets for the year ended December 31, 2006 and financial highlights for each of the years ended December 31, 2003 through December 31, 2006 of LKCM Funds which appear in the December 31, 2007 Annual Report to the Shareholders and Board of Trustees of LKCM Funds, which are also incorporated by reference into the Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers
